Citation Nr: 1138435	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from October 1968 to October 1971.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from November 2005 and September 2006 rating decisions by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2010 decision, the Board denied the Veteran's claims of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In January 2011 the Court vacated the Board's November 2010 decision and remanded the appeal for compliance with a Unilateral Motion for Remand (Secretary's Motion) filed by VA.


REMAND

PTSD

The Secretary's motion notes that the Board, in its November 2010 decision denying an evaluation in excess of 50 percent for PTSD, had restricted its analysis of the severity of the Veteran's PTSD to a discussion of the diagnostic criteria and specific symptomatology which the Veteran failed to display.  It also essentially notes that the Board failed to adequately discuss why the Global Assessment of Functioning (GAF) scores assigned by VA examiners were given more weight than the GAF scores assigned by the Veteran's private physician.  The Secretary's motion found this to be contrary to the holding in Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).   

Moreover, in July 2011 the Veteran submitted a release for private treatment records from Dr. E.W.H. in Goldsboro, North Carolina, from February 2005 to the present.  Several of these records were previously associated with the file in 2006.  On remand, an attempt should be made to secure all outstanding treatment records from this physician.  

The Veteran last underwent a VA psychiatric examination for compensation purposes in February 2007.  Since the time of that examination, the Veteran has received ongoing VA psychiatric treatment.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a readjudication of the Veteran's current claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Prior to the examination, all outstanding treatment records should be obtained.

TDIU

Regarding the Veteran's claim for a TDIU, this matter is inextricably intertwined with the claim seeking an increased rating; consideration of this matter must be deferred pending resolution of the rating claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, as noted below, additional development specific to the TDIU claim is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for PTSD since May 2004.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  In any event, the RO or the AMC should obtain treatment records from Dr. E.W.H. for which the Veteran provided a signed release in July 2011.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD and any associated psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

All manifestations of the Veteran's PTSD and any associated psychiatric disability should be identified.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it precludes the Veteran from maintaining any form of substantially gainful employment consistent with his education and industrial background.  In so doing, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner should reconcile his/her opinion with those provided by VA examiners and Dr. E.W.H. during the period of this appeal.

The rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

